Citation Nr: 0912056	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction over the 
case was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Veteran was afforded a hearing before a Decision Review 
Officer at the RO in September 2006.  In addition, he 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in February 2009, and accepted such 
hearing in lieu of an in-person hearing before the Board.  
See 38 C.F.R. § 20.700(e) (2007).  A transcript of each 
hearing is associated with the claims file.

At the February 2009 hearing the Veteran claimed that his 
service-connected disabilities have worsened since his last 
VA examination in January 2006.  As explained below, the 
Board has determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement to a TDIU.  
If the Veteran also believes that higher schedular ratings 
are warranted for any of his service-connected disabilities, 
he should so inform the RO, which should respond 
appropriately to any such clarification from the Veteran.


FINDINGS OF FACT

1.  The combined rating for the Veteran's service-connected 
disabilities is 90 percent.

2.  The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due solely to the effects of 
his service-connected disabilities.




CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more, the following will be considered as one 
disability; (1) disabilities of one or both upper 
extremities, or one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, (4) multiple injuries 
incurred in action, (5) multiple disabilities incurred as a 
prisoner or war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).
    
A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that 
the "objective" rating does not consider.  Vittese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

Analysis

Service connection is in effect for the following 
disabilities: psychophysiological gastrointestinal (GI) 
reaction/functional GI syndrome, rated as 30 percent 
disabling; peripheral neuropathy in the right upper (major) 
extremity associated with diabetes mellitus (DM), rated as 30 
percent disabling; low back strain, rated as 20 percent 
disabling; DM, rated as 20 percent disabling; peripheral 
neuropathy in the left upper extremity associated with DM, 
rated as 20 percent disabling; internal derangement of the 
left knee; rated as 10 percent disabling; residuals of an 
acromioclavicular (AC) separation in the left shoulder, rated 
as 10 percent disabling; peripheral neuropathy in the right 
lower extremity associated with DM, rated as 10 percent 
disabling; peripheral neuropathy in the left lower extremity 
associated with DM, rated as 10 percent disabling; and 
erectile dysfunction associated with DM, rated as 
noncompensable.  The Veteran's combined evaluation, to 
include bilateral factors, is 90 percent.  In addition, the 
combined evaluation for the service-connected disabilities of 
common etiology is more than 40 percent.  Accordingly, the 
Veteran meets the minimum schedular criteria for the 
assignment of a TDIU.

The Veteran was afforded a VA psychiatric examination in 
January 2006.  In the examiner's opinion there was no basis 
for the claim of a mental disorder that would preclude the 
Veteran from maintaining gainful employment.  The examiner 
also stated that the Veteran's psychiatric diagnosis of 
undifferentiated somatoform disorder should be changed to 
factitious disorder, or malingering.  

At a VA general medical examination in January 2006 the 
examiner stated that the Veteran seemed to be debilitated by 
his medical issues and would not be able to perform physical 
or sedentary employment.  The examiner came to this 
conclusion after speaking with the Veteran and performing a 
physical examination.  In his report, the examiner limited 
his discussion to those disabilities for which the Veteran 
had been granted service connection, and to those other 
disorders associated with the service-connected disabilities.

At a Decision Review Officer (DRO) hearing at the RO in 
September 2006, the Veteran spoke of his many and varied 
disabilities and vehemently denied the VA psychiatrist's 
claim that he was a malingerer.  The Veteran stated that he 
was forced to retire from his job with the weather service 
because he could not do the job anymore.  The Veteran stated 
that he tried several times to volunteer, but was simply 
unable to manage it because it wore him down.  

At a videoconference hearing before the undersigned in 
February 2009, the Veteran testified that his condition had 
worsened since his January 2006 VA examinations.  He stated 
that he has to take 15 pills every morning, in addition to 4 
shots of insulin throughout the day, as a result of his many 
and varied medical conditions.  

At the hearing the Veteran stated that his back condition 
causes him to sometimes have trouble straightening up and 
getting up from a chair.  He said that at times the pain in 
his back is so severe that he cannot sit at all and is forced 
to lie on the couch or floor to obtain some measure of 
relief.  

The Veteran reported that the numbness in his hands causes 
him to drop items on a regular basis, he has trouble holding 
a writing utensil, his penmanship turns into scribbles after 
only brief periods of writing, and he often has to stop in 
the middle of filling out forms because his hand hurts so 
badly.  The pain and numbness the Veteran experiences in his 
hands also makes it very difficult for him to manage his 
cane, which he requires in order to get around.  The Veteran 
reported that the numbness he experiences in his legs has 
gotten so bad that he could not feel a quarter-sized hole, 
approximately 1/8 an inch deep, being burned into his leg 
when a therapeutic device malfunctioned and burned him.

Based on review of the above evidence, the Board finds that 
Veteran's service-connected disabilities alone are enough to 
render him unable to obtain and maintain any form of 
substantially gainful employment.  The VA general medical 
examiner expressed an opinion that the Veteran cannot perform 
even sedentary employment, and this is corroborated by the 
Veteran's testimony.  Thus, entitlement to a TDIU is 
warranted.    


ORDER

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


